14-310
    Kallas v. Fiala




                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 30th day of January, two thousand fifteen.

    PRESENT:
                DENNIS JACOBS,
                GUIDO CALABRESI,
                RICHARD C. WESLEY,
                      Circuit Judges.
    _____________________________________

    Danos Kallas,

                         Plaintiff-Appellant,

                 v.                                                 14-310
    Barbara J. Fiala, as Commissioner of the
    Department of Motor Vehicles of the State of
    New York,

                      Defendant-Appellee.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                         Danos Kallas, pro se, Cliffside Park, NJ.

    FOR DEFENDANT-APPELLEE:                          David Lawrence III, Barbara D.
                                                     Underwood, Steven C. Wu, for Eric T.
                                                     Schneiderman, Attorney General of the
                                                     State of New York, New York, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Daniels, J.).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

      Appellant Danos Kallas, pro se, appeals the judgment of the district court, dismissing his

complaint sua sponte as frivolous. We assume the parties’ familiarity with the underlying facts,

the procedural history of the case, and the issues on appeal.

      A district court has inherent authority to “dismiss a frivolous complaint sua sponte even

when the plaintiff has paid the required filing fee.” Fitzgerald v. First E. Seventh St. Tenants

Corp., 221 F.3d 362, 364 (2d Cir. 2000). Although we have not resolved whether such

dismissals are reviewed de novo or for abuse of discretion, we need not reach that issue to affirm

the district court’s decision “because [it] easily passes muster under the more rigorous de novo

review.” Id. at 364 n.2.

      A complaint must allege “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim will have “facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). By contrast, a claim “is frivolous when either: (1) the factual contentions are

clearly baseless, such as when allegations are the product of delusion or fantasy; or (2) the claim

is based on an indisputably meritless legal theory.” Livingston v. Adirondack Beverage Co., 141
F.3d 434, 437 (2d Cir. 1998) (internal quotation marks and citation omitted). Pro se complaints

should be liberally construed, and district courts should generally not dismiss a pro se complaint
without granting the plaintiff leave to amend, unless it would be futile. See Cuoco v. Moritsugu,

222 F.3d 99, 112 (2d Cir. 2000).

      The district court properly dismissed Kallas’ complaint as frivolous. Kallas’ claims

challenging a state court judgment are clearly barred by the Rooker-Feldman doctrine, see Dist.

of Columbia Ct. App. v. Feldman, 460 U.S. 462, 482-86 (1983); Rooker v. Fid. Trust Co., 263
U.S. 413, 415-16 (1923), and his due process claims are frivolous because (among other reasons)

he has challenged the alleged deprivation through state remedies and does not challenge the

adequacy of those available remedies, see Hudson v. Palmer, 468 U.S. 517, 533 (1984). We

therefore affirm for substantially the reasons stated by the district court. We further note that

amendment of the complaint would have been futile.

      We have considered all of Kallas’ arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.



                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk